Sylvester, J.
The State’s motion made during trial to dismiss each of the claims is granted. Damages to abutting owners for changes in grade of streets, as claimed herein, are damnum absque injuria. (Radcliff’s Executors v. Mayor of Brooklyn, 4 N. Y. 195; Sauer v. City of New York, 180 N. Y. 27, affd. 206 U. S. 536.) In the instant situation there may be no recovery against the State in the absence of statutory authorization therefor. (Sauer v. City of New York, supra; Matter of Young v. Kracke, 262 App. Div. 67, affd. 287 N. Y. 634; Burmaster v. State of New York, 186 App. Div. 131; West 158th St. Garage Corp. v. State of New York, 256 App. Div. 401; Miller v. State of New York, 229 App. Div. 423.)
The provisions of article XII-B of the Highway Law, relating to State arterial highways passing through cities and under which the work was done, do not sustain the claimants’ contention of statutory liability on the part of the State. (Jeran Realty Corp. v. State of New York, 194 Misc. 492.)
Let judgment be entered accordingly.